Bussell, C. J.,
dissenting. The Civil Code of 1910, § 6178, declares: “No writ of error in a criminal case, or in an injunction case or other extraordinary remedy, shall be dismissed for the failure of the clerk of the lower court to transmit the proper papers within the fifteen days after service of the bill of exceptions, unless *538such failure is clué to the neglect or fault of the plaintiff in error or his counsel. Such cases, when the proper papers are received in the Supreme Court, shall be heard and determined as though the clerk of the lower court had not failed in the prompt performance of his duty. But nothing in this section shall be construed to excuse the clerk for his omission of duty, or to relieve him from any liability consequent thereon.” These provisions were enacted by,the General Assembly in 1893 (Ga. L. 1893, p. 51), and were again enacted by the legislature in the adoption of the Code of 1910. Ga. L. 1910, p. 48; Central Ry. Co. v. State, 104 Ga. 831 (31 S. E. 531, 42 L. R. A. 518). Section 6178 applies only to the dismissal of fast writs of error. It has no reference to bills of exceptions which are not fast writs. By its express terms no fast bill of exceptions can be dismissed by reason of the fact that the clerk of the superior court fails to transmit the bill of exceptions and transcript of the record within the time prescribed by law. It has never at anjr time been held to be unconstitutional. So far as my investigation has extended, it has been referred to in only two cases, Strong v. Atlanta Con. Street Ry. Co., 97 Ga. 693 (25 S. E. 379), and Gibson v. Thornton, 99 Ga. 647 (26 S. E. 78). In the Strong case the writ of error was dismissed because the delay in transmitting the record and bill of exceptions was due to the act of counsel for plaintiff in error. The court remarked: “The act of November 17, 1893 (Acts of 1893, p. 51), the purpose of which was to prohibit the dismissal of what are popularly known as ‘fast writs of error’ on account of a failure by the clerk of the trial court to transmit the record within the time prescribed by law, is itself rendered inoperative where ‘sucli failure is due to the neglect or fault of the plaintiff in error or his counsel’; thus showing that the General Assembly had not, up to that time, manifested any disposition to protect litigants who were themselves responsible for the failure to have their cases properly brought to this court.” All of the cases cited in the opinion of the majority in support of the second ruling were decided before the passage of the statute of 1893, supra, which was enacted by the General Assembly for the purpose of preventing dismissal of fast writs of error because of delay by the clerk of the superior court in transmitting the bill of exceptions to the Supreme Court. The statute was passed for the very purpose of preventing a repetition of such' dismissals as had been ordered *539by this court in eyery one of the cases cited. It is manifest to me that the General Assembly intended the act of 1893 (§ 6178) to displace and supersede all of the opinions cited.